*289Opinion of the Court,
by Judge Owsley.
Although the replevin bond, which was taken to Lazarus Powell, may have been assigned by him, it *290was correct to issue the execution thereon in his name; but ^ was irregular f°r th® sheriff to take the bond for the delivery of the property seized under the execution, to Henderson Powell, though by an endorsement of the c^er^ upon the execution, he appears to be the assignee of the replevin bond, and beneficially interested in the execution.
wag therefore correct, on the application of Lázarus Powell, not only to quash the bond taken by the sheriff for the delivery of the property on the day of ga]C) |Jut to enable him to sue out another execution upon ^le replevin bond, it was also cori’ect to quash the execution which had issued and was returned by the sheriff.
The judgment must be affirmed with costs.